UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8083




In Re: DOROTHY P. LITZENBERG,

                                                         Petitioner.



        On Petition for Writ of Mandamus.     (MISC-94-67)


Submitted:   December 14, 1995           Decided:   January 18, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Dorothy P. Litzenberg, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dorothy Litzenberg filed this petition for writ of mandamus,

continuing in her efforts to have a federal district court inter-

fere in state-court administrative matters and criminal prosecu-

tions. The district court is without authority to do either. Davis
v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988) (lower federal courts

cannot compel action by state officials); Gurley v. Superior Court

of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969); cf. Dis-

trict of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)

(lower federal courts cannot review state court judgments); United
States v. Nixon, 418 U.S. 683, 693 (1974) (federal courts cannot

compel prosecution except in narrowest circumstances). Therefore,

this court cannot order such actions. Therefore, we deny Litzenberg

in forma pauperis status and dismiss the petition. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2